DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 11/16/2020, claims 1, 3, and 5-6 are pending.
Claims 2, 4, and 10 are cancelled, claims 7-9 remain withdrawn from consideration.
Claims 1 and 3 have been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
“a distance calculator configured to calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
After reviewing the specification, the Examiner could not find any disclosure or formula to show that “…calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid” as recited in claim 1 (emphasis added, wherein the propagation speed of the sound in liquid is used in the calculation).
In the Remarks filed on 11/16/2020, the Applicant asserted that the seventh embodiment of the current application that supports the invention according to current amended claim 1: “in the seventh embodiment that supports the invention according to currently amended Claim 1, propagation distance can be apparently calculated by calculating increase dD with multiplying dTw by VL, and adding increase dD to the reference distance Dpo” (see Remark, page 7).
However, in the seventh embodiment (see paragraphs [0138-0159] and figures 26-44 of the current application), there is no disclosure which shows the subject matter of claim 1 as well p is given by the following equation: 
D p =TL*VL, wherein time TW required for the sound to travel from the processing point to the sound sensor is represented by TL and VL is speed of sound propagates completely in water. 
It is clear to state that the propagation distance Dp is not calculated from the sum of the predetermined reference distance and length as cited in claim 1.
In addition, the Applicant also mentioned to another embodiment (the first embodiment), wherein the position of the sound sensor 10 is different from the seventh embodiments and a propagation VG of the sound wave in the air is used in the calculation of the propagation distance Dp. As stated in the Remarks, the sound wave in the claim is propagated in water. By the differences in the sound sensor 10’s position and environment, the formula which is used to calculate the propagation distance in air (the 1st embodiment) could not be applied to the one in water (the 7th embodiment).  Thus, In the Examiner’s position, The Examiner could not find the exactly claimed subject matter in the first embodiment as well.
For the above reasons, the subject matter: “a distance calculator configured to calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid” contains new matter(s).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3,5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “a laser light irradiation apparatus” in lines 13-14 is unclear whether it refers to “laser processing apparatus” recited in line 1 - claim 1 or introduce a new laser light irradiation apparatus which is different with the laser processing apparatus in claim 1. In light of the specification of the current application, paragraph [0065] discloses “A laser processing apparatus (a laser light irradiation apparatus) 100 irradiates a laser beam onto a workpiece 1…” Thus, in the Examiner’s position, the laser light irradiation apparatus in lines 13-14 corresponds to the laser processing apparatus in line 1. It is suggested to replace the “laser light irradiation apparatus” by “the laser processing apparatus” if they are the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US 2007/0119824 A1, previously cited) in view of Ono (US2009/0135985 A1, previously cited)
Regarding claim 1, Deaton discloses
A laser processing apparatus (laser shock peening system, see title) comprising:
a laser light source (laser source 12, see fig.1) configured to emit a laser light (laser beam 28, see fig.1);
a light collector including a mirror or lens (this feature is always presented in every laser processing device) configured to collect the laser light (laser beam 28, see fig.1) on a workpiece (workpiece 20, see fig.1) which is a target of surface hardening treatment;
a water nozzle (nozzle 26, see fig.1) configured to supply a water stream (stream of water 23, see fig 1) to a surface (layer 24, see fig.1) to be treated of the workpiece ((workpiece 20, see fig.1);
a sound sensor with a piezoelectric element ( sound sensor 14, see fig.1) configured to receive a sound (residual energy 34 including sound. See fig.1 and par.0021) coming from the surface (layer 24, see fig.1) to be treated;
a computer processor (processor 38, see fig.1. Abstract recites: “The processor is connected to the input and is configured to determine a time-of-flight of residual energy associated with the laser shock event from the workpiece to the sensor” ) configured to detect a detected time width from a reference time point (time point at the position of the workpiece, see abstract) to a time point when the sound sensor (sound sensor 14, see fig.1) receives the sound (time point when the sound sensor 14 receives the sound, see fig.1 and abstract).
sound sensor (sensor 14, see fig.1) is facing toward the water stream (stream of water 23, see fig.1) flowing inside the water nozzle (nozzle 26, see fig.1).

    PNG
    media_image1.png
    266
    528
    media_image1.png
    Greyscale

However, Deaton does not explicitly disclose the sound sensor being provided at a predetermined position relative to at least one of the water nozzle and the light collector;
a distance calculator configured to calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid.
Ono discloses a maintenance/repair device comprises a welding-part repair mechanism, comprising: a laser light source (laser transmitter 10, see fig.7) configured to emit a laser light (laser beam 39, see fig.15);
condensing lens 14 a , see figs. 7 and 15) configured to collect the laser light on a workpiece (welding part 2 a and/or irradiation point 40, see figs.7 and 15) which is a target of surface hardening treatment;
a water nozzle (things to supply water, see par.0083) configured to supply a water stream to a surface to be treated of the workpiece (water is supplied to the irradiation point 40 as well as the control-rod drive mechanism housing 2 because par.0083 recites: “The ultrasonic wave generated from the irradiation point 40 propagate along an ultrasonic propagation channel 41 to reach the ultrasonic microphone 38” and “ultrasonic wave travels in water” in par.0083);
a sound sensor with a piezoelectric element (ultrasonic microphone 38, see fig.15) configured to receive a sound coming from the surface (irradiation point 40, see fig.15 and par.0083) to be treated, the sound sensor (ultrasonic microphone 38, see fig.15) being provided at a predetermined position relative to at least one of the water nozzle and the light collector (ultrasonic microphone 38 being provided at a predetermined position relative to the lens 14a since par 0083 and 0085 recite: “a distance from the irradiation point 40 to the ultrasonic microphone 38 can be calculated” and “distance from the irradiation lens 14a to the irradiation point 40 is measured … using the ultrasonic microphone 38.” );
timer (timer to measure time, see par.0083) configured to detect a detected time width from a reference time point (time point when the pulse laser beam 39 has been irradiated from an irradiation lens 14 a, see par.0083) to a time point when the sound sensor receives the sound (time point when the ultrasonic wave generated from the irradiation point 40 reaches the ultrasonic microphone 38, see par.0083).
(lens 14a of the laser, see fig.15) and the processing target (microphone 38, see fig.1), wherein 
a first predetermined reference distance from the irradiation lens 14a to the irradiation point 40 is measured (In the current application, para.0010 and 0098 recite: “The reference distance may be the collection distance Df”, wherein the distance Df  between the processing point 2 and the light collector 12”. Thus, see para.0085 in Ono, the distance from “irradiation lens 14a to the irradiation point 40” is equal to the claimed “predetermined reference distance”. This distance is hold in a certain range), and a 
second distance/ length from the irradiation point 40 to the ultrasonic microphone 38 can be calculated by multiplying a difference between the detected time width and the reference time width according to the reference distance by a propagation speed of the sound in liquid (see para.0083, wherein distance from the irradiation point 40 to the ultrasonic microphone 38 is equivalent the claimed “length” cited in the current application. The distance from the irradiation point 40 to the ultrasonic microphone 38 can be calculated based on the time width and the speed of wave travels in water (d= v*t). Thus, one of ordinary skill in the art can add the first predetermined distance (from the lens 14 to point 40) and the second distance (distance between point 40 to microphone 38 in order to calculate the total propagation distance between the lens 14 and the microphone 38).
Notes: the spec of the current application does not clearly explain how “a time width according to the reference distance” is. In the Examiner position, if the distance from the irradiation lens 14a to the irradiation point 40 is changed, the time width/ time period when the pulse laser beam 39 has been irradiated from an irradiation lens 14a to a time point when the 


    PNG
    media_image2.png
    434
    584
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention (sound sensor 14 and controller 16) of Deaton to include the teaching of Ono, such that the sound sensor being provided at a predetermined position relative to at least one of the water nozzle and the light collector; a distance calculator/ controller is configured to calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid. Doing so allows to calculating the distance between the laser and sound sensor effectively.
Regarding claim 3, Deaton discloses substantially all the claimed limitations, except the distance calculator is configured to calculate the distance from the light collector to the surface to be treated, based on a difference between: the detected time width detected by the computer processor; and a reference time width is configured to be acquired with the distance calculator based on a predetermined reference distance between the light collector and the surface to be treated.
 Ono further discloses the distance calculator is configured to calculate the distance from the light collector to the surface to be treated (Par.0085 recites: “distance from the irradiation lens 14a to the irradiation point 40 is measured the above-described method using the ultrasonic microphone 38”), based on a difference between:
the detected time width detected by the computer processor (see para.0083 recites: “There is measured a time period from a time point when the pulse laser beam 39 has been irradiated from an irradiation lens 14a to a time point when the ultrasonic wave generated from the irradiation point 40 reaches the ultrasonic microphone 38”)
the reference time width (it is clear to get the time width between the lens 14a and the irradiation point 40, wherein the sound travels in liquid, the distance is held with a certain range (Tw= distance from the irradiation lens 14a to the irradiation point 40 within a certain range/ speed of sound wave in liquid sensed by the microphone 38, see para.0083-0085)  is configured to be acquired with the distance calculator (see para.0083-0085) based on the reference distance between the light collector and the surface to be treated (para.0085 recites: “a distance from the irradiation lens 14a to the irradiation point 40 ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Deaton to include the teaching of Ono, wherein2Application No. 15/272,005 Reply to Office Action of November 29, 2019the distance calculator is configured to calculate the distance from the light collector to the surface to be treated, based on a difference between: the detected time width detected by the computer processor; and a reference time width is configured to be acquired with the distance calculator based on a predetermined reference distance between the light collector and the surface to be treated. Doing so allows to calculate the distance from the laser to the target effectively based on the travelling time of the sound wave.
Regarding claim 5, Deaton/Ono discloses substantially all the claimed limitations. Deaton further discloses at least one pipe (see pipe in annotated fig.1 below) configured to supply water to the water nozzle (nozzle 26, see fig. 1), except there are a plurality of pipes  

    PNG
    media_image3.png
    366
    579
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to add one more pipe to supply water to water nozzle, for the purpose of increasing the sound of the water stream supplied to the surface to be treated; therefore, the distance calculation is performed more accurately, since It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Deaton (US 2007/0119824 A1) in view of Ono (US2009/0135985 A1) as applied to claim 1 above, and further in view of Nagata (US 6211480, previously cited)
Regarding claim 6, Deaton/Ono discloses substantially all the claimed limitations as set forth.
However, Deaton/Ono does not disclose the water nozzle comprises a flow straightener composed of a hollow cylindrical flow smoothing cylinder and plates configured to straighten the water flow
Nagata discloses an EDM machine comprising: a water nozzle (nozzle 34, see fig.14) comprises a flow straightener (flow straightener, see fig.14) composed of a hollow cylindrical flow smoothing cylinder and plates (see fig.14) configured to straighten the water flow (working fluid axial flow 35 is formed along the electrode 1 as an axis, while rectified or straightened by the nozzle 34, see lines 1-2 of col. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Deaton/ Ono to include the water nozzle comprises a flow  configured to straighten the water flow as taught by Nagata so that the nozzle can straighten the fluid flow effectively.
Response to Arguments
Claim Rejections - 35 USC § 112(a):
Applicant's arguments filed on the 11/16/2020 Remarks have been fully considered but they are not persuasive. 
The Applicant asserted that the subject matter “a distance calculator configured to calculate a propagation distance between a laser light irradiation apparatus and the workpiece by adding a predetermined reference distance and a length gained with multiplying a difference between the detected time width and a reference time width according to the reference distance by a propagation speed of the sound in liquid” contained in the 7th embodiment of the current embodiment. However, the Examiner respectfully disagrees with the Applicant since the Examiner could not find the subject matter in the current application, as a result, the subject matter contains new matter(s). The 112(a) Rejections are maintained.
Claim Rejections - 35 USC § 112(b): the new amendment has raised new issue(s). Thus, the 112(b) rejections are maintained.
Claim Rejections - 35 USC § 103:
Applicant's arguments filed in the 11/16/2020 Remarks have been fully considered but they are not persuasive. 
Applicant’s arguments: “Turning now to the prior art cited in the §103 grounds for rejection, Deaton discloses a system where the laser source, the sound sensor, and the nozzle are located separately from each other. But in Applicant's view Deaton fails to disclose the point to calculate the propagation distance by adding the reference distance and a length gained with multiplying a difference between the detected time width and the reference time width by a propagation speed of the sound. 
Ono discloses a system where the laser source and the sound sensor are submerged in water. But in Applicant's view Ono fails to disclose such configuration as that of the present invention because the sound sensor is located out of a path of the laser in Ono. 
In Deaton, laser peening apparatus covers target with water flow and irradiate laser from different direction, thereby the system has different configuration from that of the present invention. 
Furthermore, in Ono, laser peening apparatus is located on a structure in the bottle of reactor pressure vessel for maintenance and repairing of the structure. Ono fails to disclose 8 
Application No. 15/272,005Reply to Office Action of August 21, 2020such configuration in the present invention in which the laser processing apparatus is located in the air because the apparatus is submerged in water in Ono.” (See Remarks, pages 8-9) 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Examiner agrees that Deaton fails to disclose the point to calculate the propagation distance by adding the reference distance and a length gained with multiplying a difference between the detected time width and the reference time width by a propagation speed of the sound. However, this teaching(s) is disclosed by Ono. By modifying the controller 16 in Deaton to include the teaching(s) as taught by Ono, one of the ordinary skill in art would be able to deduce that the controller 16 would be able to perform the same function which calculates the propagation distance as set forth in the rejection to claim 1 above.
In Ono, the sound sensor 14 is installed on inner wall surface of the laser irradiation head 13 in the same manner as the 7th embodiment of the current application (see fig.26 of the current application). Thus, Deaton in view of Ono discloses all the claimed limitation as recited in claim 1.
 In addition, the Applicant’s arguments:
In Deaton, laser peening apparatus covers target with water flow and irradiate laser from different direction, thereby the system has different configuration from that of the present invention”;
 “Ono fails to disclose such configuration as that of the present invention because the sound sensor is located out of a path of the laser in Ono”; and
“Ono fails to disclose 8 Application No. 15/272,005Reply to Office Action of August 21, 2020such configuration in the present invention in which the laser processing apparatus is located in the air because the apparatus is submerged in water in Ono”

These features are not required in the claim language (for example, the independent claim 1 does not require that laser peening apparatus does NOT “cover target with water flow and irradiate laser from different direction”; the sound sensor is located in a path of the laser; and “the laser processing apparatus is located in the air” as stated in the above arguments); therefore, no patentable weight is given. Please see MPEP 2111.01, section II: It Is Improper to Import Claim Limitations from the Specification.
If the Applicant believes these features distinguish from the prior arts, the Examiner respectfully suggests the Applicant to incorporate these features into the claim language so that they have patentable weight.
For the above reasons, the rejection to claim 1 is respectfully sustained by the Examiner.
Examiner’s Notes: the recent amendment filed on the 11/16/2020 appears to be drawn toward features of the non-elected embodiment (seventh embodiment illustrated by figures 26-43, wherein the sound sensor is installed on an inner wall surface of the water nozzle 5) which render this reply improper. See election response filed on 05/03/2019, the Applicant elected claims 1-6 and figure 47 for further examination. Figure 47 illustrates a configuration of another inside the water nozzle 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JPH075250A (attached in 09/21/2016 IDS) discloses a sound wave distance measuring device for obtaining the distance between two points from the time when a sound wave propagates. The sound wave propagates in air and is received at a sound wave reception part (r) of a microphone of a sound wave reception device R. When the illumination time of light (h), namely time (t) from a sound wave generation time to a sound wave reception time, is measured by a measuring instrument C, a distance D is calculated by an expression D=v*t, where (v) indicates the speed where sound wave propagates a medium, namely air (See abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761